Order entered June 2, 2014




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00643-CV

   DENISE EDWARDS, INDIVIDUALLY AND AS NEXT FRIEND OF G.E., MINOR,
                             Appellant

                                            V.

        PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                              Trial Court Cause No. 90628.86

                                         ORDER
        Based on the record before us, we GRANT appellant’s motion for extension of time to

file notice of appeal. Appellant’s May 21, 2014 notice of appeal is considered timely for

jurisdictional purposes.



                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE